UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51884 Chinese Manufacturers Online Corp. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 115 Route 46 West, Suite B-12 Mountain Lakes, NJ 07046 (Address of principal executive offices) (Zip Code) 973-299-9888 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesxNoo State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 27, 2007: 9,950,000 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Information Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits and Reports of Form 8-K. SIGNATURES PART I - FINANCIAL INFORMATION Item 1.Financial Information Chinese Manufacturers Online Corp. (A Development Stage Company) Condensed Balance Sheet September 30, 2007 (Unaudited) ASSETS Current Assets Cash $ 418,869 Prepaid expenses and other current assets 12,207 Total Current Assets 431,076 Property and Equipment, net 16,963 Other Assets 2,651 Total Assets $ 450,690 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accured expenses $ 17,408 Loan Payable - related party 23,740 Total Current Liabilities 41,148 Commitments and Contingencies Stockholders' Equity Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issuedand outstanding - Common stock,$0.001 par value; 100,000,000 shares authorized, 8,304,000 shares issued and outstanding 8,304 Additional paid-in capital 2,392,296 Deferred stock compensation (806,250 ) Subscriptions receivable (256,500 ) Deficit accumulated during the development stage (928,308 ) Total Stockholders' Equity 409,542 Total Liabilities and Stockholders' Equity $ 450,690 See accompanying notes to condensed financial statements 1 Chinese Manufacturers Online Corp. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Period from December For the Three Month Ended September 30, Nine Months Ended September 30, 9, 2005(Inception) to 2007 2006 2007 2006 September 30, 2007 Operating Expenses Compensation expense $ 843,660 $ - $ 843,660 $ - $ 843,660 Consulting expense 24,648 - 24,648 - 24,648 Professional fees 33,410 - 34,160 - 36,010 General and administrative 23,990 250 23,990 800 23,990 Total Operating Expenses 925,708 250 926,458 800 928,308 Loss from Operations (925,708 ) (250 ) (926,458 ) (800 ) (928,308 ) Provision for IncomeTaxes - Net Loss $ (925,708 ) $ (250 ) $ (926,458 ) $ (800 ) $ (928,308 ) Net Loss Per Share- Basic and Diluted $ (0.15 ) $ (0.00 ) $ (0.43 ) $ (0.01 ) Weighted average number of shares outstanding during the period - basic and diluted 6,207,587 100,000 2,158,234 100,000 See accompanying notes to condensed financial statements 2 Chinese Manufacturers Online Corp. (A Development Stage Company) Condensed Statement of Changes in Stockholders' Deficiency For the nine months ended September 30, 2007 (Unaudited) Preferred stock Common stock Deficit $.001 Par Value $.001 Par Value Additional accumulated during Deferred Total paid-in development Stock Subscription Stockholder's Shares Amount Shares Amount capital stage Compensation Receivable Deficiency Balance December 31, 2006 - $ - 100,000 $ 100 $ - $ (1,850 ) $ - $ - $ (1,750 ) Common stock issued for cash ($0.25 per share) - - 584,000 584 33,416 - - - 34,000 Common stock issued for cash, net of offering costs ($0.50 per share) - - 1,170,000 1,170 685,330 - - (256,500 ) 430,000 Common stock issued for services ($0.25 per share) - - 6,450,000 6,450 1,606,050 - (806,250 ) - 806,250 In-kind contirubiton - 67,500 - - - 67,500 Net loss for the period ended September 30, 2007 - (926,458 ) - - (926,458 ) Balance, September 30, 2007 - $ - 8,304,000 $ 8,304 $ 2,392,296 $ (928,308 ) $ (806,250 ) $ (256,500 ) $ 409,542 See accompanying notes to condensed financial statements 3 Chinese Manufacturers Online Corp. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) For the Period from December For the Nine Months Ended September 30, 9, 2005(Inception) to 2007 2006 September 30, 2007 Cash Flows From Operating Activities: Net Loss $ (926,458 ) $ (800 ) $ (928,308 ) Adjustments to reconcile net loss to net cash used in operations In-kind contribution - - 100 Stock issued as compensation 806,250 806,250 Depreciation 233 233 Changes in operating assets and liabilities: Increase in prepaid expenses (12,207 ) - (12,207 ) Increase in other assets (2,651 ) (2,651 ) (Decrease) / Increase in accounts payable 15,658 800 17,408 Net Cash Provided by (Used In) Operating Activities (119,175 ) - (119,175 ) Cash Flows From Investing Activities: Purchase of property and equipment (17,196 ) - (17,196 ) Net Cash Used In Operating Activities (17,196 ) - (17,196 ) Cash Flows From Financing Activities: Loans from related party 23,740 - 23,740 In Kind contribution of cash 67,500 67,500 Proceeds from issuance of common stock 464,000 - 464,000 Net Cash Provided by Financing Activities 555,240 - 555,240 Net Increase (Decrease) in Cash 418,869 - 418,869 Cash at Beginning of Period/Year - - - Cash at End of Period/Year $ 418,869 $ - $ 418,869 Supplemental disclosure of cash flow information: Cash paid for interest $ - $ - $ - Cash paid for taxes $ - $ - $ - See accompanying notes to condensed financial statements 4 CHINESE MANUFACTURERS ONLINE CORP. (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 1 – ORGANIZATION AND BASIS OF PRESENTATION The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year. Chinese Manufacturers Online Corp. (hereinafter “the Company”) was incorporated on December 9, 2005 under the laws of the State of Delaware to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. The Company has been in the development stage since its formation and has not realized any revenue from operations.The Company’s year end is December 31. On July 2, 2007, pursuant to a Stock Purchase Agreement and Share Exchange between Guoyou Lin and Michael Raleigh, the sole shareholder of 4308, Inc. (the "Agreement"), Mr. Lin obtained all of the issued and outstanding shares of 4308, Inc. Pursuant to the Agreement, Mr. Lin changed our name to Chinese Manufacturers Online Corp. (“CMO”) to better reflect our new business plan. We are currently located in New Jersey and expect to open an office in the Los Angeles area. CMO provides high-level expertise in promoting online business for Chinese manufacturers and international buyers, business related channel development, distribution strategies, and marketing of Chinese-manufactured products. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The accompanying 2007 condensed consolidated financial statements include the accounts of Chinese Manufacturers Online Corp. and its 100% owned subsidiaries Chinese manufacturers Group (USA) Corp. (from August 22, 2007, date of incorporation) and United Industries Group (USA) Corp. (from August 23, 2007, date of incorporation). The 2006 condensed financial statements include the accounts of Chinese Manufacturers Online Corp.All intercompany accounts have been eliminated in the consolidation. 5 CHINESE MANUFACTURERS ONLINE CORP. (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all short-term debt with original maturities of three months or less to be cash equivalents.The Company has deposits, which at times exceed FDIC insurance.As of September 30, 2007, the Company has approximately $308,000 in excess of FDIC insurance. Use of Estimates The process of preparing financial statements in conformity with accounting principles generally accepted in the United States of America requires the use of estimates and assumptions regarding certain types of assets, liabilities, revenues, and expenses. Such estimates primarily relate to unsettled transactions and events as of the date of the financial statements. Accordingly, upon settlement, actual results may differ from estimated amounts. Basic and Diluted Earnings (Loss) Per Share The Company adopted Statement of Financial Accounting Standards No. 128, which provides for calculation of "basic" and "diluted" earnings per share.Basic earnings (loss) per share includes no dilution and is computed by dividing net income (loss) available to common shareholders by the weighted average common shares outstanding for the period.Diluted earnings (loss) per share reflect the potential dilution of securities that could share in the earnings of an entity similar to fully diluted earnings per share.For the periods reported, diluted net income (loss) per share is the same as basic net income (loss) per share as there were no common stock equivalents outstanding. Fair Value of Financial Instruments The Company's financial instruments as defined by Statement of Financial Accounting Standards No. 107, "Disclosures about Fair Value of Financial Instruments," include cash, accounts payable and accrued expenses.All such instruments are accounted for on a historical cost basis, which, due to the short maturity of these financial instruments, approximates fair value at September 30, 2007. Segments The Company operates in one segment and therefore segment information is not presented. Provision for Taxes Income taxes are provided based upon the liability method of accounting pursuant to Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (hereinafter “SFAS No. 109”).Under this approach, deferred income taxes are recorded to reflect the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each year-end. A valuation allowance is recorded against the deferred tax asset if management does not believe the Company has met the “more likely than not” standard imposed by SFAS No. 109 to allow recognition of such an asset. 6 CHINESE MANUFACTURERS ONLINE CORP. (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) Revenue Recognition The Company recognizes revenue from product sales when the products are shipped and title passes to customers.Outbound shipping charges are included in net sales with the corresponding cost included in cost of sales.Other service revenue is recognized when services are performed and billable. Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements.SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities
